Subsequently on the part of the libelants, application was made for a rehearing.
McCALEB. District Judge,
delivered the following additional opinion:
I have again examined the evidence in this case, and after mature consideration must adhere to the opinion already given. The declarations of witnesses in reference to distances must be received with many grains of allowance. We know how difficult it must be to determine the precise position of bbats in the night time, and how uncertain must' be conclusions drawn by witnesses who speak of objects discerned at a distance. In giving my opinion, therefore, I do not pretend that the distance of the Dresden from the Kentucky shore was precisely that which the witnesses say it was. It may have been one hundred or one hundred and fifty yards less. But what I designed to convey in the opinion already rendered, is, that she had proceeded sufficiently far to *231indicate lier determination to take the bar shore even before she rang her bell, and that she was making the proper exertions to accomplish her object when the collision occurred.
The new trial is refused.